                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY W. BLETZ,                             :
personally, and as guardian of                :
DJF, and LINDSEY J. BLETZ,                    :          No. 1:16-cv-00717
      Plaintiffs                              :
                                              :          (Judge Kane)
             v.                               :
                                              :
JEREMY W. CORRIE,                             :
    Defendant                                 :

                                          ORDER

      AND NOW, on this 26th day of March 2019, upon consideration of Defendant’s motion

for summary judgment (Doc. No. 40), and in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendant’s motion for summary judgment (Doc. No. 40), is GRANTED in its
             entirety;

      2.     The Clerk of Court is directed to enter judgment in favor of Defendant and against
             Plaintiffs on Counts I and II of Plaintiffs’ complaint (Doc. No. 1); and

      3.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
